Exhibit 99.2 March 2011 COMPANY PRESENTATION 2 About Ampal: Ampal-American Israel Corporation (“Ampal” or the “Company”) and its subsidiaries acquire interests primarily in businesses located in the State of Israel or that are Israel-related. Ampal is seeking opportunistic situations in a variety of industries, with a focus on energy, chemicals and related sectors. Ampal’s goal is to develop or acquire majority interests in businesses that are profitable and generate significant free cash flow that Ampal can control. For more information about Ampal please visit our web site at www.ampal.com. Safe Harbor Statement on Forward-Looking Statements Certain information in this presentation includes forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934) and information relating to Ampal that are based on the beliefs of management of Ampal as well as assumptions made by and information currently available to the management of Ampal. When used in this presentation, the words "anticipate," "believe," "estimate," "expect," "intend," "plan," and similar expressions as they relate to Ampal or Ampal's management, identify forward-looking statements. Such statements reflect the current views of Ampal with respect to future events or future financial performance of Ampal, the outcome of which is subject to certain risks and other factors which could cause actual results to differ materially from those anticipated by the forward-looking statements, including among others, the economic and political conditions in Israel, the Middle East, including the situation in Iraq and Egypt, and the global business and economic conditions in the different sectors and markets where Ampal's portfolio companies operate. Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcomes may vary from those described herein as anticipated, believed, estimated, expected, intended or planned. Subsequent written and oral forward-looking statements attributable to Ampal or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements in this paragraph. Please refer to Ampal's annual, quarterly and periodic reports on file with the SEC for a more detailed discussion of these and other risks that could cause results to differ materially. Ampal assumes no obligation to update or revise any forward-looking statements. Use of Non-GAAP Financial Measures Ampal uses certain non-GAAP financial measures in this presentation.Ampal uses non-GAAP financial measures as supplemental measures of performance and believes these measures provide useful information to investors in evaluating our operations, period over period.However, non-GAAP financial measures have limitations as analytical tools, and should not be considered in isolation or as a substitute for Ampal’s financial results prepared in accordance with GAAP.In addition, investors should note that any non- GAAP financial measures Ampal uses may not be the same non-GAAP financial measures, and may not be calculated in the same manner, as that of other companies.Reconciliations of our non-GAAP financial measures are included in this presentation. 3 Company Profile|AMPAL General Data §Incorporated in New York §Invests in companies with a stable cash flow §Market Value (Million US$)**111 §Equity (Million US$)185 Holding Structure Proportion of Investments (Holdings Book Value*) * The Company Financial Statements are prepared in accordance with US GAAP (and not IFRS). The chart excludes 012 Smile Telecom, which was sold on March 3, 2011. For further details see Page 17. ** Based on closing price on NASDAQ on March 16, 2011 4 Major Milestones|AMPAL 0 Total Assets (Million US$) EMG Purchase 012 Smile Purchase* Gadot Purchase Registration For trading on TASE * On March 3, 2011, the Company’s wholly owned subsidiary completed the sale of all the issued and outstanding share capital of 012 Smile. For further details see Page 17. Energy 6 EMG |East Mediterranean Gas §EMG was established and registered in Egypt in 2000 and has constructed an off-shore gas pipeline from El-Arish (Egypt) to Ashkelon (Israel) as well as on shore facilities. §The gas flow to Israel began in June 2008. §At the end of 2010 EMG provided gas to Israel Electric Corporation and Mashav at an annual rate of 2.5 BCM. §In 2011 EMG is expected to provide approximately 3.0 BCM to its customers §Egypt has undertaken to exportup to 7 BCM of natural gas annually for 20 years renewable to Israel through EMG. §EMG’s contracts with Israeli customers for
